Exhibit 10.1
EXECUTION VERSION
 
 
ASSET PURCHASE AGREEMENT
(Tulsa Truck and Rail Equipment)
between
HOLLY REFINING & MARKETING — TULSA LLC
as Seller,
and
HEP TULSA LLC
as Buyer
Dated as of August 1, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page
 
            ARTICLE I
DEFINED TERMS
 
           
1.1
  Defined Terms     1  
 
            ARTICLE II
TRANSFER OF ASSETS, ASSUMPTION OF LIABILITIES AND AGGREGATE
CONSIDERATION
 
           
2.1
  Sale of Assets and Assumption of Liabilities     6  
2.2
  Consideration     6  
 
            ARTICLE III
CLOSING
 
           
3.1
  Closing     6  
3.2
  Deliveries by the Seller     6  
3.3
  Deliveries by the Buyer     7  
3.4
  Prorations     7  
3.5
  Closing Costs; Transfer Taxes and Fees     8  
 
            ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
           
4.1
  Organization     8  
4.2
  Authorization     8  
4.3
  No Conflicts or Violations; No Consents or Approvals Required     9  
4.4
  Absence of Litigation     9  
4.5
  Title to Transferred Assets     9  
4.6
  Brokers and Finders     9  
4.7
  WAIVERS AND DISCLAIMERS     9  
 
            ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
           
5.1
  Organization     11  
5.2
  Authorization     11  
5.3
  No Conflicts or Violations; No Consents or Approvals Required     11  
5.4
  Absence of Litigation     11  
5.5
  Brokers and Finders     11  

 



--------------------------------------------------------------------------------



 



                        Page
 
            ARTICLE VI
COVENANTS
 
           
6.1
  Cooperation     12  
6.2
  Additional Agreements     12  
 
            ARTICLE VII
ADDITIONAL AGREEMENTS
 
           
7.1
  Further Assurances     12  
 
            ARTICLE VIII
INDEMNIFICATION
 
           
8.1
  Indemnification of Buyer and Seller     12  
8.2
  Defense of Third-Party Claims     12  
8.3
  Direct Claims     14  
8.4
  Limitations     14  
8.5
  Tax Related Adjustments     14  
 
            ARTICLE IX
MISCELLANEOUS
 
           
9.1
  Expenses     14  
9.2
  Notices     15  
9.3
  Severability     16  
9.4
  Governing Law     16  
9.5
  Arbitration Provision     16  
9.6
  Parties in Interest     17  
9.7
  Assignment of Agreement     17  
9.8
  Captions     17  
9.9
  Counterparts     17  
9.10
  Director and Officer Liability     17  
9.11
  Integration     17  
9.12
  Effect of Agreement     18  
9.13
  Amendment; Waiver     18  
9.14
  Survival of Representations and Warranties     18  
 
            ARTICLE X
INTERPRETATION
 
           
10.1
  Interpretation     18  
10.2
  References, Gender, Number     19  

 



--------------------------------------------------------------------------------



 



         
Exhibits:
         
Exhibit A
  —   Form of License Agreement
Exhibit B
  —   Form of Bill of Sale
Exhibit C
  —   Form of Tulsa Equipment and Throughput Agreement
Exhibit D
  —   Form of Restated Omnibus Agreement
Exhibit E
  —   Form of Purchase Option Agreement
 
       
Schedules:
         
Schedule 1.1
  —   Transferred Assets

 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
(Tulsa Truck and Rail Equipment)
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of August 1,
2009, is made and entered into by and between Holly Refining & Marketing — Tulsa
LLC, a Delaware limited liability company (the “Seller”), and HEP Tulsa LLC, a
Delaware limited liability company (the “Buyer”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”
     WHEREAS, on June 1, 2009, the Seller acquired a refinery located in Tulsa,
Oklahoma (the “Tulsa Refinery”) from Sunoco, Inc. (R&M) (“Sunoco”);
     WHEREAS, Buyer wishes to purchase certain truck and rail loading/unloading
equipment located at the Tulsa Refinery; and
     WHEREAS, the Parties wish to amend certain provisions of the Omnibus
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein and in the Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINED TERMS
     1.1 Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
     “Action” shall mean any claim, action, suit, investigation, inquiry,
proceeding, condemnation or audit by or before any court or other Governmental
Entity or any arbitration proceeding.
     “affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, for purposes of this Agreement, the
Seller, on the one hand, and the Buyer, on the other hand, shall not be
considered affiliates of each other.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

1



--------------------------------------------------------------------------------



 



     “Agreement” shall have the meaning set forth in the preamble.
     “Ancillary Documents” means, collectively, the Buyer Ancillary Documents
and the Seller Ancillary Documents.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Entity having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including, without limitation, all of the terms and
provisions of the common law of such Governmental Entity), as interpreted and
enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between Seller, on the one hand, and Buyer, on the
other hand, arising out of or relating to this Agreement or the alleged breach
hereof, or in any way relating to the subject matter of this Agreement
regardless of whether (a) allegedly extra-contractual in nature, (b) sounding in
contract, tort or otherwise, (c) provided for by Applicable Law or otherwise or
(d) seeking damages or any other relief, whether at law, in equity or otherwise.
     “Assumed Liabilities” means all obligations and liabilities of the Seller
with respect to the Transferred Assets.
     “Bill of Sale” shall have the meaning set forth in Section 3.2(b).
     “business day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
     “Buyer” shall have the meaning set forth in the preamble.
     “Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Buyer, or its affiliates, at the Closing
pursuant to Section 3.3 hereof and each other document or Contract entered into
by the Buyer, or its affiliates, in connection with this Agreement or the
Closing.
     “Buyer Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Buyer Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Seller under this Agreement, and
(b) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Buyer Indemnified Costs shall exclude any and all indirect,
consequential, punitive or exemplary damages (other than those that are a result
of (x) a
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

2



--------------------------------------------------------------------------------



 



third-party claim for such indirect, consequential, punitive or exemplary
damages or (y) the gross negligence or willful misconduct of Seller).
     “Buyer Indemnified Parties” means Buyer and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of Buyer,
including, without limitation, the Company.
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” shall have the meaning set forth in Section 9.5.
     “Closing” shall have the meaning set forth in Section 3.1.
     “Closing Date” shall have the meaning set forth in Section 3.1.
     “Consents” means all notices to, authorizations, consents, Orders or
approvals of, or registrations, declarations or filings with, or expiration of
waiting periods imposed by, any Governmental Entity, and any notices to,
consents or approvals of any other third party, in each case that are required
by applicable Law or by Contract in order to consummate the transactions
contemplated by this Agreement and the Ancillary Documents.
     “Contract” means any written or oral contract, agreement, indenture,
instrument, note, bond, loan, lease, mortgage, franchise, license agreement,
purchase order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.
     “Effective Time” shall have the meaning set forth in Section 3.1.
     “Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Law, any voting trust or voting agreement, stockholder agreement
or proxy.
     “Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.
     “Holly” means Holly Corporation, a Delaware corporation.
     “Indemnified Costs” means the Buyer Indemnified Costs and the Seller
Indemnified Costs, as applicable.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

3



--------------------------------------------------------------------------------



 



     “Indemnified Party” means the Buyer Indemnified Parties and the Seller
Indemnified Parties.
     “Indemnifying Party” has the meaning set forth in Section 8.2.
     “knowledge” and any variations thereof or words to the same effect shall
mean (i) with respect to the Seller, actual knowledge after reasonable inquiry
of the following persons: David L. Lamp and George J. Damiris; and (ii) with
respect to the Buyer, actual knowledge after reasonable inquiry of the following
persons: David G. Blair and Mark Cunningham.
     “Laws” means all statutes, laws, rules, regulations, Orders, ordinances,
writs, injunctions, judgments and decrees of all Governmental Entities.
     “License Agreement” shall have the meaning set forth in Section 3.2(a).
     “Material Adverse Effect” means any adverse change, circumstance, effect or
condition in or relating to the assets, financial condition, results of
operations, or business of any person that materially affects the business of
such person or that materially impedes the ability of any person to consummate
the transactions contemplated hereby, other than any change, circumstance,
effect or condition in the refining or pipelines industries generally (including
any change in the prices of crude oil, natural gas, natural gas liquids,
feedstocks or refined products or other hydrocarbon products, industry margins
or any regulatory changes or changes in Law) or in United States or global
economic conditions or financial markets in general. Any determination as to
whether any change, circumstance, effect or condition has a Material Adverse
Effect shall be made only after taking into account all effective insurance
coverages and effective third-party indemnifications with respect to such
change, circumstance, effect or condition.
     “Omnibus Agreement” means that certain Amended and Restated Omnibus
Agreement entered into and effective as of June 1, 2009, by and among Holly,
Navajo Pipeline Co., L.P., a Delaware limited partnership, Holly Logistic
Services, L.L.C., a Delaware limited liability company, HEP Logistics Holdings,
L.P., a Delaware limited partnership, the Partnership, HEP Logistics GP, L.L.C.,
a Delaware limited liability company, and Holly Energy Partners — Operating,
L.P., a Delaware limited partnership, and amended and restated as of the Closing
Date.
     “Order” means any order, writ, injunction, decree, compliance or consent
order or decree, settlement agreement, schedule and similar binding legal
agreement issued by or entered into with a Governmental Entity.
     “Partnership” means Holly Energy Partners, L.P., a Delaware limited
partnership.
     “Party” and “Parties” shall have the meanings set forth in the preamble.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

4



--------------------------------------------------------------------------------



 



     “Permits” means all material permits, licenses, variances, exemptions,
Orders, franchises and approvals of all Governmental Entities necessary for the
lawful ownership and operation of the Transferred Assets.
     “Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable; and (iii) such other encumbrances, if any, which were not
incurred in connection with the borrowing of money or the advance of credit and
which do not materially detract from the value of or interfere with the present
use, or any use presently anticipated by the Company, of the property subject
thereto or affected thereby, and including without limitation capital leases.
     “person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.
     “Purchase Option Agreement” shall have the meaning set forth in
Section 3.2(e).
     “Purchase Price” shall have the meaning set forth in Section 2.2(a).
     “Respondent” shall have the meaning set forth in Section 9.5.
     “Restated Omnibus Agreement” shall have the meaning set forth in
Section 3.2(d).
     “Seller” shall have the meaning set forth in the preamble.
     “Seller Ancillary Documents” shall mean each agreement, document,
instrument or certificate to be delivered by the Seller, or its affiliates, at
the Closing pursuant to Section 3.2 hereof and each other document or Contract
entered into by the Seller, or its affiliates, in connection with this Agreement
or the Closing.
     “Seller Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Seller Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Buyer under this Agreement, and
(b) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Seller Indemnified Costs shall exclude any and all indirect,
consequential, punitive or exemplary damages (other than those that are a result
of (x) a third-party claim for such indirect, consequential, punitive or
exemplary damages or (y) the gross negligence or willful misconduct of Buyer).
     “Seller Indemnified Parties” means Seller and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of Seller,
including, without limitation, Holly.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

5



--------------------------------------------------------------------------------



 



     “Sunoco” has the meaning set forth in the preamble.
     “third-party action” has the meaning set forth in Section 8.2.
     “Transferred Assets” means the assets described in Schedule 1.1; provided
that for the sake of clarity, in no event shall the Transferred Assets include
or be deemed to include any interest in or to the real property on which such
Transferred Assets are situated, whether as fee title, a leasehold interest, or
otherwise.
     “Tulsa APA” means that certain Asset Sale and Purchase Agreement, dated
April 15, 2009, by and between the Seller (formerly known as Holly Refining &
Marketing-MidCon, L.L.C.) and Sunoco.
     “Tulsa Equipment and Throughput Agreement” shall have the meaning set forth
in Section 3.2(c).
     “Tulsa Refinery” has the meaning set forth in the preamble.
ARTICLE II
TRANSFER OF ASSETS, ASSUMPTION OF
LIABILITIES AND AGGREGATE CONSIDERATION
     2.1 Sale of Assets and Assumption of Liabilities. Subject to all of the
terms and conditions of this Agreement, Seller hereby sells, assigns, transfers
and conveys to the Buyer, and the Buyer hereby purchases and acquires from the
Seller, the Transferred Assets, free and clear of all Encumbrances, other than
Permitted Encumbrances. Buyer hereby assumes all of the Assumed Liabilities.
     2.2 Consideration.
          (a) The aggregate consideration to be paid by the Buyer for the
Transferred Assets shall be $17,500,000 (the “Purchase Price”).
          (b) The Purchase Price shall be paid at the Closing by wire transfer
of immediately available funds to the accounts specified by Seller.
ARTICLE III
CLOSING
     3.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 12:01 a.m., Dallas, Texas time, on the
Closing Date (the “Effective Time”).
     3.2 Deliveries by the Seller. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Buyer the following:
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

6



--------------------------------------------------------------------------------



 



          (a) A counterpart to the equipment sites, access and rail line license
agreement substantially in the form of Exhibit A attached hereto (the “License
Agreement”), duly executed by the Seller.
          (b) The bill of sale and assignment substantially in the form of
Exhibit B attached hereto (the “Bill of Sale”), duly executed by the Seller.
          (c) A counterpart of the equipment and throughput agreement
substantially in the form of Exhibit C attached hereto (the “Tulsa Equipment and
Throughput Agreement”), duly executed by the Seller.
          (d) A counterpart of the second amended and restated omnibus agreement
substantially in the form of Exhibit D attached hereto (the “Restated Omnibus
Agreement”), duly executed by Holly and each applicable subsidiary of Holly
(excluding the Partnership, HEP Logistics Holdings, L.P., Holly Logistic
Services, L.L.C. and their subsidiaries).
          (e) A counterpart of the purchase option agreement substantially in
the form of Exhibit E attached hereto (the “Purchase Option Agreement”), duly
executed by the Seller.
          (f) Evidence in form and substance reasonably satisfactory to the
Buyer of the release and termination of all Encumbrances on the Transferred
Assets, other than Permitted Encumbrances.
     3.3 Deliveries by the Buyer. At the Closing, the Buyer shall deliver, or
cause to be delivered, to the Seller the following:
          (a) The Purchase Price as provided in Section 2.2(b).
          (b) A counterpart to the License Agreement, duly executed by the
Buyer.
          (c) A counterpart to the Tulsa Equipment and Throughput Agreement,
duly executed by the Buyer.
          (d) A counterpart of the Restated Omnibus Agreement, duly executed by
the Partnership, HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C.
and each applicable subsidiary of such entities.
          (e) A counterpart to the Purchase Option Agreement, duly executed by
the Buyer.
     3.4 Prorations. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than 60 calendar days
thereafter, the real, if any, and personal property taxes with respect to the
Transferred Assets shall be prorated between the Buyer, on the one hand, and the
Seller, on the other hand, effective as of the Effective Time with the Seller
being responsible for amounts related to the period prior to but excluding the
Effective Time and the Buyer being responsible for amounts related to the period
at and after
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

7



--------------------------------------------------------------------------------



 



the Effective Time. If the final property tax rate or final assessed value for
the current tax year is not established by the Closing Date, the prorations
shall be made on the basis of the rate or assessed value in effect for the
preceding tax year and shall be adjusted when the exact amounts are determined.
All such prorations shall be based upon the most recent available assessed value
available prior to the Closing Date.
     3.5 Closing Costs; Transfer Taxes and Fees.
          (a) Allocation of Costs. In the event any sales tax arises out of the
transfer of the Transferred Assets pursuant to this Agreement, then the Buyer
shall pay the cost of all such sales taxes; provided, however, that the Purchase
Price shall first be reduced such that the sum of the reduced Purchase Price
plus the amount of sales taxes to be paid by Buyer equal $17,500,000, and Seller
shall return to Buyer an amount in cash equal to the reduction in the Purchase
Price.
          (b) Reimbursement. If the Buyer, on the one hand, or the Seller, on
the other hand, pays any tax agreed to be borne by the other Party under this
Agreement, such other Party shall promptly reimburse the paying Party for the
amounts so paid. If any Party receives any tax refund or credit applicable to a
tax paid by another Party hereunder, the receiving Party shall promptly pay such
amounts to the Party entitled thereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller hereby represents and warrants to the Buyer that as of the date
of this Agreement:
     4.1 Organization. Seller is an entity duly organized, validly existing and
in good standing under the Laws of its state of organization.
     4.2 Authorization. Seller has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Seller
Ancillary Documents to which it is a party. The execution, delivery, and
performance by the Seller of this Agreement and the Seller Ancillary Documents
and the consummation by the Seller of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited liability company
action of the Seller. This Agreement has been duly executed and delivered by the
Seller and constitutes, and each such Seller Ancillary Document executed or to
be executed by the Seller has been, or when executed will be, duly executed and
delivered by the Seller and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of the Seller, enforceable
against it in accordance with their terms, except to the extent that such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws
affecting creditors’ rights and remedies generally and (ii) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

8



--------------------------------------------------------------------------------



 



     4.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Seller of this Agreement and the
other Seller Ancillary Documents to which it is a party does not, and the
consummation of the transactions contemplated hereby and thereby will not,
(a) violate, conflict with, or result in any breach of any provision of the
Seller’s organizational documents or (b) subject to obtaining the Consents or
making the registrations, declarations or filings set forth in the next
sentence, violate in any material respect any applicable Law or material
contract binding upon the Seller. No Consent of any Governmental Entity or any
other person is required for the Seller in connection with the execution,
delivery and performance of this Agreement and the Seller Ancillary Documents to
which the Seller is a party or the consummation of the transactions contemplated
hereby or thereby.
     4.4 Absence of Litigation. There is no Action pending or, to the knowledge
of the Seller, threatened against the Seller or any of its affiliates relating
to the transactions contemplated by this Agreement or the Ancillary Documents or
the Transferred Assets or which, if adversely determined, would reasonably be
expected to materially impair the ability of the Seller to perform its
obligations and agreements under this Agreement or the Seller Ancillary
Documents and to consummate the transactions contemplated hereby and thereby or
that would constitute Assumed Liabilities.
     4.5 Title to Transferred Assets.
          (a) The Seller has good and indefeasible title to the Transferred
Assets, subject to all Permitted Encumbrances, recorded matters and all physical
conditions in existence on the Closing Date, plus any other such matters as the
Buyer may approve, which approval will not be unreasonably withheld. The Seller
does hereby represent that it knows of no material title defect affecting any of
the Transferred Assets, arising by, through or under the Seller.
          (b) There has not been granted to any person, and no person possesses,
any right of first refusal to purchase any of the Transferred Assets, except
pursuant to this Agreement and the Omnibus Agreement.
     4.6 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Seller who is entitled to receive from the Buyer any fee or
commission in connection with the transactions contemplated by this Agreement.
     4.7 WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES,
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

9



--------------------------------------------------------------------------------



 



COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING
(I) THE VALUE, NATURE, QUALITY OR CONDITION OF THE TRANSFERRED ASSETS INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE
TRANSFERRED ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS ON THE TRANSFERRED ASSETS, (II) THE INCOME TO BE
DERIVED FROM THE TRANSFERRED ASSETS, (III) THE SUITABILITY OF THE TRANSFERRED
ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON,
(IV) THE COMPLIANCE OF OR BY THE TRANSFERRED ASSETS OR THEIR OPERATION WITH ANY
LAWS (INCLUDING WITHOUT LIMITATION ANY ZONING, ENVIRONMENTAL PROTECTION,
POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR
(V) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS
FOR A PARTICULAR PURPOSE OF THE TRANSFERRED ASSETS. EXCEPT TO THE EXTENT
PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT,
NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE TRANSFERRED ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT
PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT,
EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY
LAW, THE TRANSFER AND CONVEYANCE OF THE TRANSFERRED ASSETS SHALL BE MADE IN AN
“AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS, AND THE TRANSFERRED ASSETS ARE
TRANSFERRED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THIS SECTION SHALL SURVIVE THE TRANSFER AND CONVEYANCE OF THE
TRANSFERRED ASSETS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS
SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
TRANSFERRED ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE OMNIBUS AGREEMENT.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer hereby represents and warrants to the Seller that as of the date
of this Agreement:
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

10



--------------------------------------------------------------------------------



 



     5.1 Organization. The Buyer is an entity duly organized, validly existing
and in good standing under the Laws of its state of organization.
     5.2 Authorization. The Buyer has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Buyer
Ancillary Documents to which it is a party. The execution, delivery, and
performance by the Buyer of this Agreement and the Buyer Ancillary Documents and
the consummation by the Buyer of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary liability company action of
the Buyer. This Agreement has been duly executed and delivered by the Buyer and
constitutes, and each such Buyer Ancillary Document executed or to be executed
the Buyer has been, or when executed will be, duly executed and delivered by the
Buyer and constitutes, or when executed and delivered will constitute, a valid
and legally binding obligation of the Buyer, enforceable against it in
accordance with their terms, except to the extent that such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
     5.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Buyer of this Agreement and the Buyer
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of the Buyer’s organizational
documents or (ii) subject to obtaining the Consents or making the registrations,
declarations or filings set forth in the next sentence, violate any applicable
Law or material contract binding upon the Buyer. No Consent of any Governmental
Entity or any other person is required for the Buyer in connection with the
execution, delivery and performance of this Agreement and the other Buyer
Ancillary Documents to which the Buyer is a party or the consummation of the
transactions contemplated hereby and thereby.
     5.4 Absence of Litigation. There is no Action pending or, to the knowledge
of the Buyer, threatened against the Buyer or any of its affiliates relating to
the transactions contemplated by this Agreement or the Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of the Buyer to perform its obligations and agreements under
this Agreement or the Buyer Ancillary Documents and to consummate the
transactions contemplated hereby and thereby.
     5.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Buyer who is entitled to receive from the Seller any fee or
commission in connection with the transactions contemplated by this Agreement.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

11



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
     6.1 Cooperation. The Seller shall cooperate with the Buyer and assist the
Buyer in identifying all licenses, authorizations, permissions or Permits
necessary to own and operate the Transferred Assets from and after the Closing
Date and, where permissible, transfer existing Permits to the Buyer, or, where
not permissible, assist the Buyer in obtaining new Permits at no cost, fee or
liability to the Seller.
     6.2 Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.
ARTICLE VII
ADDITIONAL AGREEMENTS
     7.1 Further Assurances. After the Closing, each Party shall take such
further actions, including obtaining consents to assignment from third parties,
and execute such further documents as may be necessary or reasonably requested
by the other Party in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Party with the intended benefits
of this Agreement and the Ancillary Documents.
ARTICLE VIII
INDEMNIFICATION
     8.1 Indemnification of Buyer and Seller. From and after the Closing and
subject to the provisions of this Article VIII, (i) Seller agrees to indemnify
and hold harmless the Buyer Indemnified Parties from and against any and all
Buyer Indemnified Costs and (ii) Buyer agrees to indemnify and hold harmless the
Seller Indemnified Parties from and against any and all Seller Indemnified
Costs.
     8.2 Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Seller or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article VIII
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

12



--------------------------------------------------------------------------------



 



          (a) The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
          (b) The Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;
          (c) The Indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each Indemnified Party
of a release from all liability in respect of such third-party action; and
          (d) The Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The parties hereto shall extend reasonable cooperation in connection with the
defense of any third-party action pursuant to this Article VIII and, in
connection therewith, shall furnish such records, information, and testimony and
attend such conferences, discovery proceedings, hearings, trials, and appeals as
may be reasonably requested.
     8.3 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 8.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

13



--------------------------------------------------------------------------------



 



Subject to the limitations set forth in Section 8.4(a), the failure of the
Indemnified Party to exercise promptness in such notification shall not amount
to a waiver of such claim unless the resulting delay materially prejudices the
position of the Indemnifying Party with respect to such claim.
     8.4 Limitations. The following provisions of this Section 8.4 shall limit
the indemnification obligations hereunder:
          (a) Limitation as to Time. The Indemnifying Party shall not be liable
for any Indemnified Costs pursuant to this Article VIII unless a written claim
for indemnification in accordance with Section 8.2 or Section 8.3 is given by
the Indemnified Party to the Indemnifying Party with respect thereto on or
before 5:00 p.m., Dallas, Texas time, on the second anniversary of the Closing
Date.
          (b) Sole and Exclusive Remedy. Each Party acknowledges and agrees
that, after the Closing Date, notwithstanding any other provision of this
Agreement to the contrary, the Buyer’s and the other Buyer Indemnified Parties’
and the Seller’s and the other Seller Indemnified Parties’ sole and exclusive
remedy with respect to the Indemnified Costs shall be in accordance with, and
limited by, the provisions set forth in this Article VIII. The Parties further
acknowledge and agree that the foregoing is not the remedy for and does not
limit the Parties’ remedies for matters covered by the indemnification
provisions contained in the Omnibus Agreement or the Tulsa Equipment and
Throughput Agreement.
     8.5 Tax Related Adjustments. Seller and Buyer agree that any payment of
Indemnified Costs made hereunder will be treated by the parties on their tax
returns as an adjustment to the Purchase Price.
ARTICLE IX
MISCELLANEOUS
     9.1 Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Omnibus Agreement, all costs and
expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense.
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

14



--------------------------------------------------------------------------------



 



     9.2 Notices.
          (a) Any notice or other communication given under this Agreement shall
be in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly given (x) if received,
on the date of the delivery, with a receipt for delivery, (y) if refused, on the
date of the refused delivery, with a receipt for refusal, or (z) with respect to
email transmissions, on the date the recipient confirms receipt. Notices or
other communications shall be directed to the following addresses:
          Notices to the Seller:
Holly Refining & Marketing — Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David L. Lamp
Email address: president@hollycorp.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Holly Refining & Marketing — Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
          Notices to the Buyer:
HEP Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HEP Tulsa LLC
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

15



--------------------------------------------------------------------------------



 



          (b) Either Party may at any time change its address for service from
time to time by giving notice to the other Party in accordance with this
Section 9.2.
     9.3 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     9.4 Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
     9.5 Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 9.5 and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section 9.5
will control the rights and obligations of the Parties. Arbitration must be
initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed. The Claimant
will pay the compensation and expenses of the arbitrator named by it, and the
Respondent will pay the compensation and expenses of the arbitrator named by or
for it. The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent. The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator. All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
any of Seller, Buyer or any of their Affiliates and (ii) have not less than
seven (7) years experience in the energy industry. The hearing will be conducted
in Dallas, Texas and commence within thirty (30) days after the selection of the
third arbitrator. Seller, Buyer and the arbitrators shall proceed diligently and
in good faith in order that the award may be made as promptly as possible.
Except as provided in the Federal
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

16



--------------------------------------------------------------------------------



 



Arbitration Act, the decision of the arbitrators will be binding on and
non-appealable by the Parties hereto. The arbitrators shall have no right to
grant or award indirect, consequential, punitive or exemplary damages of any
kind. The Arbitrable Disputes may be arbitrated in a common proceeding along
with disputes under other agreements between Seller, Buyer or their Affiliates
to the extent that the issues raised in such disputes are related. Without the
written consent of the Parties, no unrelated disputes or third party disputes
may be joined to an arbitration pursuant to this Agreement.
     9.6 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.
     9.7 Assignment of Agreement. At any time, the Parties may make a collateral
assignment of their rights under this Agreement to any of their bona fide
lenders or debt holders, or a trustee or a representative for any of them, and
the non-assigning Parties shall execute an acknowledgment of such collateral
assignment in such form as may from time to time be reasonably requested;
provided, however, that unless written notice is given to the non-assigning
Party that any such collateral assignment has been foreclosed upon, such
non-assigning Party shall be entitled to deal exclusively with the Buyer or the
Seller, as the case may be, as to any matters arising under this Agreement, the
Ancillary Documents or the Omnibus Agreement (other than for delivery of notices
required by any such collateral assignment). Except as otherwise provided in
this Section 9.7, neither this Agreement nor any of the rights, interests, or
obligations hereunder may be assigned by any Party without the prior written
consent of the other Party hereto.
     9.8 Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
     9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     9.10 Director and Officer Liability. The directors, managers, officers,
partners and stockholders of the Buyer, the Seller and their respective
affiliates shall not have any personal liability or obligation arising under
this Agreement (including any claims that another party may assert) other than
as an assignee of this Agreement or pursuant to a written guarantee.
     9.11 Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

17



--------------------------------------------------------------------------------



 



written amendment hereto or thereto and executed by the Parties hereto or
thereto after the date of this Agreement, the Ancillary Documents or the Omnibus
Agreement.
     9.12 Effect of Agreement. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with the Omnibus Agreement, the terms and provisions of the Omnibus
Agreement shall control.
     9.13 Amendment; Waiver. This Agreement may be amended only in a writing
signed by all parties hereto. Any waiver of rights hereunder must be set forth
in writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
     9.14 Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Dallas, Texas time, on the second anniversary of the Closing Date, except
that the representations and warranties contained in Sections 4.1
(Organization), 4.2 (Authorization), 4.5 (Title to Transferred Assets), 4.7
(Waivers and Disclaimers), 5.1 (Organization) and 5.2 (Authorization) shall
survive until the expiration of the applicable statute of limitations; provided,
however, that any representation and warranty that is the subject of a claim for
indemnification hereunder which claim was timely made pursuant to Section 8.4(a)
shall survive with respect to such claim until such claim is finally paid or
adjudicated.
ARTICLE X
INTERPRETATION
     10.1 Interpretation. It is expressly agreed that this Agreement shall not
be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:
          (a) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;
          (b) the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;
          (c) a defined term has its defined meaning throughout this Agreement
and each Exhibit, Annex or Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (d) each Exhibit, Annex and Schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

18



--------------------------------------------------------------------------------



 



Agreement and any Exhibit, Annex or Schedule, the provisions of the main body of
this Agreement shall prevail;
          (e) the term “cost” includes expense and the term “expense” includes
cost;
          (f) the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof;
          (g) the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule;
          (h) any reference to a statute, regulation or Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
          (i) currency amounts referenced herein, unless otherwise specified,
are in U.S. Dollars;
          (j) unless the context otherwise requires, all references to time
shall mean time in Dallas, Texas;
          (k) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified; and
          (l) if a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).
     10.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to an
Article, Section, subsection, Exhibit or Schedule of this Agreement, unless the
context requires otherwise. Unless the context clearly requires otherwise, the
words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of
similar import shall refer to this Agreement as a whole and not to a particular
Article, Section, subsection, clause or other subdivision hereof. Cross
references in this Agreement to a subsection or a clause within a Section may be
made by reference to the number or other subdivision reference of such
subsection or clause preceded by the word “Section.” Whenever the context
requires, the words used herein shall include the masculine, feminine and neuter
gender, and the singular and the plural.
[The Remainder of this Page is Intentionally Left Blank]
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

            BUYER:

HEP TULSA LLC
      By:   /s/ David G. Blair         David G. Blair        Senior Vice
President        SELLER:

HOLLY REFINING & MARKETING — TULSA
LLC
      By:   /s/ David L. Lamp         David L. Lamp        President     

Signature Page
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC
Asset Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of License Agreement

A-1



--------------------------------------------------------------------------------



 



     
STATE:
  Oklahoma
COUNTY:
  Tulsa

Equipment Sites, Access and Rail Line License Agreement
(Tulsa Truck and Rail Equipment — Tulsa County, Oklahoma)
Holly Refining & Marketing — Tulsa LLC
to
HEP Tulsa LLC
     This Equipment Sites, Access and Rail Line License Agreement (Tulsa Truck
and Rail Equipment — Tulsa County, Oklahoma) (this “Agreement”), dated effective
for all purposes as of 12:01 a.m. Dallas, Texas time on August 1, 2009 (the
“Effective Time”), is made and entered into by and between Holly Refining &
Marketing — Tulsa LLC, a Delaware limited liability company, whose address is
100 Crescent Court, Suite 1600, Dallas, Texas 75201-6927 (“Licensor”), and HEP
Tulsa LLC, a Delaware limited liability company, whose address is 100 Crescent
Court, Suite 1600, Dallas, Texas 75201 (“Licensee”).
WITNESSETH:
     For and in consideration of the amounts paid by Licensee to Licensor and
other good and valuable consideration, the receipt and sufficiency of which
Licensor hereby acknowledges, Licensor hereby grants and conveys unto Licensee
an exclusive license (the “Equipment Sites License”) to use those certain tracts
of real property more particularly described on Exhibit A attached hereto (the
“Equipment Sites”) for the purpose of the use, operation, maintenance,
construction, re-construction and presence of the Equipment (as hereinafter
defined). As used herein, the term “Equipment” means, individually or
collectively as the context may require, certain truck and rail
loading/unloading equipment now or hereafter situated on the Equipment Sites.
     Licensor hereby further grants and conveys unto Licensee a non-exclusive
license (the “Access License”) to use the roads, rights-of-way, entrances,
exits, walkways, and parking areas situated on that certain real property more
particularly described on Exhibit B attached hereto (the “Refinery Site”) for
the purpose of vehicular and pedestrian ingress, egress and access, and all
other areas at the Refinery Site from time to time used for pedestrian and
vehicular use, all to the extent necessary to access any of the Equipment and so
long as Licensee’s use of such License rights does not unreasonably interfere
with the use of the Refinery Site by Licensor; provided that the Access License
shall be subject to any reasonable rules, regulations and requirements imposed
by Licensor from time to time with respect to the use of the roads,
rights-of-way, entrances, exits, walkways and parking areas situated on the
Refinery Site, including without limitation coordinating Licensee’s use thereof.
     Licensor hereby further grants and conveys unto Licensee a conditional
non-exclusive rail line license (the “Rail Line License” and, together with the
Equipment Sites License and the Access License, the “Licenses”) to use the rail
lines situated on the Refinery Site and owned by

      1    

 



--------------------------------------------------------------------------------



 



Licensor, all to the extent necessary to utilize any Equipment, so long as
Licensee’s use of such License rights does not unreasonably interfere with the
use of the Refinery Site by Licensor, and subject to any reasonable rules,
regulations and requirements imposed by Licensor with respect to the use of the
rail lines on the Refinery Site, including without limitation coordinating
Licensee’s use thereof; provided, however, the Rail Line License shall be
suspended during any period that the Throughput Agreement (defined below) is in
effect, and during such periods Licensee shall have no right to utilize the rail
lines situated on the Refinery Site.
Licensor’s grant of the Licenses hereunder is subject to all Permitted
Encumbrances related to the Equipment and the Refinery Site, to the extent
applicable. As used herein, the term “Permitted Encumbrances” shall mean:
     (i) All legal requirements that govern or apply to the ownership, operation
or transfer of such property;
     (ii) Any lien for taxes that are not yet due and payable;
     (iii) Materialmen’s, mechanic’s, repairmen’s, employees’, contractors’, tax
and other similar liens or charges arising in the ordinary course of business
for obligations that are not delinquent or that will be paid and discharged in
the ordinary course of business or, if delinquent, that are being contested in
good faith by appropriate action;
     (iv) Preferential rights to purchase and required third party consents to
assignments and similar agreements with respect to which waivers or consents are
obtained from the appropriate parties;
     (v) All rights reserved to or vested in any governmental, statutorial or
public authority to control or regulate any such property;
     (vi) All easements, restrictions, reservations and covenants now of record;
     (vii) Any matters that are waived without reservation in writing by
Assignee or otherwise released or satisfied by Assignor on or prior to the
Effective Time; and
     (viii) Any encumbrances that do not materially impair the continued use and
operation of any of the Equipment to which they relate and do not materially
affect the value of the Equipment to which they relate.
     Licensee shall be permitted to pledge or collaterally assign its rights in
and to this Agreement to any lender or creditor of Licensee who has a security
interest in all or any part of the Equipment (each, together with such party’s
successors, assigns, and designees, a “Licensee’s Lender”). This Agreement shall
be binding upon and shall inure to the benefit of Licensee and its successors
and assigns, including without limitation, any Licensee’s Lender, and Licensor
agrees to be bound under this Agreement to any such successor or assign,
including any Licensee’s Lender, as if the Licenses were originally granted to
such successor or assign. Without limiting the generality of the foregoing, if
any Licensee’s Lender acquires all or any part of the Equipment pursuant to a
security interest in the Equipment granted by Licensee in favor of Licensee’s
Lender, whether by foreclosure, transfer in lieu of foreclosure or otherwise,
then (i)

2



--------------------------------------------------------------------------------



 



this Agreement shall be automatically assigned to such Licensee’s Lender with
respect to the Equipment acquired by such Licensee’s Lender and Licensor shall
recognize such Licensee’s Lender as the “Licensee” hereunder with respect to
such Equipment, and (ii) if requested by Licensee’s Lender, Licensor shall enter
into a new license agreement with Licensee’s Lender with respect to the
Equipment acquired by such Licensee’s Lender on substantially the same terms and
conditions as this Agreement, including without limitation the right of the
“Licensee” to convert this Agreement into the Converted Easement (as hereinafter
defined).
     This Agreement shall be binding upon and inure to the benefit of Licensor
and its successors and assigns to the extent such successors and assigns
control, are controlled by, or are under common control with, Licensor. Licensor
agrees to give Licensee not less than 60 days’ prior written notice of
Licensor’s intent to sell or otherwise transfer its rights in and to all or any
part of the Refinery Site to a third-party. In the event of such a transfer to a
third-party, Licensor shall use commercially reasonable efforts to obtain the
agreement of such third-party to assume the obligations of Licensor under this
Agreement with respect to any of the Equipment affected by the transfer to such
third-party.
     At any time after the expiration or termination of that certain Tulsa
Equipment and Throughput Agreement dated as of August 1, 2009, by and between
Licensor and Licensee, as amended or modified (the “Throughput Agreement”),
Licensee shall have the right, in its sole discretion, to convert this Agreement
and the Licenses granted herein into a perpetual easement (the “Converted
Easement”) on the same terms and conditions as this Agreement, except that the
Converted Easement shall be perpetual in nature subject to the express
termination provisions set forth herein. Upon Licensee’s election, Licensor and
Licensee shall execute and acknowledge such Converted Easement, and thereafter
Licensee shall have the right to record the Converted Easement in the real
property records of the county in which the Equipment Sites and Refinery Site
are located.
     The Licenses granted hereunder are coupled with an interest. Accordingly,
this Agreement may not be terminated in whole or in part except (a) with the
mutual consent of Licensor and Licensee, (b) if Licensor purchases or otherwise
acquires or obtains ownership of all or any part of the Equipment, in which
event this Agreement shall automatically terminate with respect to such acquired
Equipment, (c) if any Equipment is destroyed and not rebuilt, dismantled,
removed, or moved from the location on which it existed as of the Effective
Time, in which event this Agreement shall automatically terminate with respect
to any such Equipment, (d) if Licensee (or its successors or assigns) no longer
owns all or any part of the Equipment for any other reason, in which event this
Agreement shall automatically terminate with respect to any such Equipment no
longer owned by Licensee (or its successors or assigns); or (e) if Licensee
becomes fee title owner of any Equipment Sites, in which event this Agreement
shall automatically terminate with respect to any Equipment situated on the
Equipment Sites so owned by Licensee.
     Licensor and Licensee agree to execute, acknowledge and deliver to each
other such additional instruments, notices and documents, and to do all such
other and further acts and things, as may be reasonably necessary or useful to
more fully and effectively evidence and effect the grant and conveyance by
Licensor to Licensee of the Licenses granted hereunder or intended to be so
granted. Without limiting the generality of the foregoing, if this Agreement (or

3



--------------------------------------------------------------------------------



 



any Converted Easement) automatically terminates with respect to any or all of
the Equipment, Licensor shall be permitted, and Licensee hereby authorizes
Licensor, to file or record any instrument in any public records as Licensor
deems to be appropriate evidencing such termination in whole or in part of this
Agreement; Licensee hereby acknowledges and agrees that any such instrument does
not need to be executed or notarized by Licensee to be effective.
     This Agreement shall be governed by and interpreted in accordance with the
laws of the State of Oklahoma without regard to any conflicts of law rule that
would direct application of the laws of another jurisdiction. All Exhibits
attached hereto are hereby made a part hereof and incorporated herein by this
reference. References in such Exhibits to instruments on file in the public
records are made for all purposes. Unless provided otherwise, all recording
references in such Exhibits are to the appropriate records of the counties in
which the Licenses are located. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     Separate grants of certain parts of the Licenses may be executed on
officially approved forms by Licensor to Licensee in sufficient counterparts to
satisfy applicable statutory and regulatory requirements. Any such separate
assignments or counterparts shall be deemed to contain all of the exceptions,
reservations, rights, titles, powers and privileges set forth herein as fully as
though they were set forth in each such assignment or counterpart. The interests
conveyed by such separate assignments or counterparts are the same, and not in
addition to, the Licenses conveyed herein.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     EXECUTED effective for all purposes as of the Effective Time.

            LICENSOR:

HOLLY REFINING & MARKETING — TULSA
LLC, a Delaware limited liability company
      By:           Name:   David L. Lamp        Title:   President     

     
STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on                     , 2009 by
David L. Lamp, President of Holly Refining & Marketing — Tulsa LLC, a Delaware
limited liability company, on behalf of said limited liability company.

                        Notary Public, State of Texas           

[Signature Page to Equipment Sites and Access License Agreement]

 



--------------------------------------------------------------------------------



 



            LICENSEE:

HEP TULSA LLC, a Delaware limited liability company
      By:           Name:   David G. Blair        Title:   Senior Vice
President     

     
STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on                     , 2009 by
David G. Blair, Senior Vice President of HEP Tulsa LLC, a Delaware limited
liability company, on behalf of said limited liability company.

                        Notary Public, State of Texas           

List Of Exhibits:
Exhibit A —Equipment Sites
Exhibit B — Refinery Site
[Signature Page to Equipment Sites and Access License Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EQUIPMENT SITES
Lube Oil Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER
OF SECTION 11, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N01°32’08“W
ALONG THE WEST LINE OF SAID SECTION A DISTANCE OF 1893.74 FEET AND N88°27’52“E
261.85 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION; THEN N00°19’08“W 52.91
FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N89°40’52“E 15.00 FEET TO AN
INTERIOR CORNER OF THIS TRACT; THEN N00°19’08“W 6.00 FEET TO A CORNER OF THIS
TRACT; THEN N89°40’52“E 9.0 FEET TO A CORNER OF THIS TRACT; THEN S00°19’08“E
6.00 FEET TO AN INTERIOR CORNER OF THIS TRACT; THEN N89°40’52’’E PARALLEL TO
EXISTING RAIL ROAD TRACKS A DISTANCE OF 339.08 FEET TO A POINT ON A CURVE TO THE
LEFT; THEN NORTHEASTERLY ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 356.35
FEET, A CHORD BEARS N69°07’44’’E A DISTANCE OF 215.13 FEET, THE ARC DISTANCE OF
218.54 TO A CORNER ON THIS TRACT; THEN N44°39’23“E PARALLEL TO SAID RAILROAD
TRACKS A DISTANCE OF 15.49 FEET; THEN S44°34’23’’E 13.00 FEET TO THE MOST
EASTERLY CORNER OF THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 534.24 FEET, A
CHORD BEARS S51°56’12“W A DISTANCE OF 148.75 FEET, THE ARC DISTANCE OF 149.23
FEET TO A CORNER ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 377.33 FEET, A
CHORD BEARS S75°25’55“W A DISTANCE OF 158.55 FEET, THE ARC DISTANCE OF 159.74
FEET TO A CORNER ON THIS TRACT; THEN S89°40’52“W PARALLEL TO SAID RAILROAD
TRACKS A DISTANCE OF 313.24 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.60
ACRES MORE OR LESS.
     As depicted in Drawing Number 1, shown on the next page.

A-1



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866311.gif]

A-2



--------------------------------------------------------------------------------



 



Wax Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES S88°31’26“W
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 691.7 FEET AND N01°28’34“W
2010.63 FEET FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN N00°59’54“W 34.00
FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N89°00’06“E PARALLEL TO
EXISTING RAILROAD TRACKS A DISTANCE OF 294.40 FEET TO THE NORTHEAST CORNER OF
THIS TRACT; THEN S00°59’54“E 34.00 FEET TO THE SOUTHEAST CORNER OF THIS TRACT;
THEN S89°00’06“W PARALLEL TO SAID RAILROAD TRACKS AT 137.40 FEET AN EXISTING
BUILDING CORNER, IN ALL 294.40 FEET TO THE POINT OF BEGINNING AND CONTAINING
0.23 ACRES MORE OR LESS.
As depicted in Drawing Number 2, shown on the next page.

A-3



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866312.gif]

A-4



--------------------------------------------------------------------------------



 



Black Oil Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N88°31’26“E
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 329.04 FEET AND N01°28’34“W
2861.75 FEET FROM THE SOUTH QUARTER CORNER OF SAID SECTION; THEN N01°14’56“W
43.55 FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N88°45’04“E PARALLEL TO
EXISTING RAILROAD TRACKS A DISTANCE OF 284.00 FEET TO THE NORTHEAST CORNER OF
THIS TRACT; THEN S01°14’56“E 43.55 FEET TO THE SOUTHEAST CORNER OF THIS TRACT;
THEN S88°45’04“W PARALLEL TO SAID RAILROAD TRACKS A DISTANCE OF 284.00 FEET TO
THE POINT OF BEGINNING AND CONTAINING 0.28 ACRES MORE OR LESS.
As depicted in Drawing Number 3, shown on the next page.

A-5



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866313.gif]

A-6



--------------------------------------------------------------------------------



 



Lube Oil Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER
OF SECTION 11, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N01°32’08“W
ALONG THE WEST LINE OF SAID SECTION A DISTANCE OF 1603.57 FEET AND N88°27’52“E
23.72 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION; THEN N00°23’48“W 101.00
FEET TO AN INTERIOR CORNER OF THIS TRACT; THEN N89°56’41“W 12.42 FEET A CORNER
OF THIS TRACT; THEN N00°20’56“W 45.02 FEET TO THE NORTHWEST CORNER OF THIS
TRACT; THEN N89°01’35“E 103.22 FEET TO THE NORTHEAST CORNER OF THIS TRACT; THEN
S00°34’14“E 147.43 FEET TO THE SOUTHEAST CORNER OF THIS TRACT; THEN S89°46’45“W
91.28 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.32 ACRES MORE OR LESS.
As shown in Drawing Number 4, shown on the next page.

A-7



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866314.gif]

A-8



--------------------------------------------------------------------------------



 



Extract Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHEAST CORNER OF THIS TRACT WHICH LIES S88°31’26“W
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 952.02 FEET AND N01°28’34“W
2606.48 FEET FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN S89°02’24“W 94.20
FEET TO THE SOUTHWEST CORNER OF THIS TRACT; THEN N00°57’36“W 29.00 FEET TO THE
NORTHWEST CORNER OF THIS TRACT; THEN N89°02’24“E 94.20 FEET TO THE NORTHEAST
CORNER OF THIS TRACT; THEN S00°57’36’’E 29.00 FEET TO THE POINT OF BEGINNING AND
CONTAINING 0.06 ACRES MORE OR LESS.
As depicted in Drawing Number 5, shown on the next page.

A-9



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866315.gif]

A-10



--------------------------------------------------------------------------------



 



Wax Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHEAST CORNER OF THIS TRACT WHICH LIES S88°31’26“W
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 665.37 FEET AND N01°28’34“W
2090.64 FEET FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN N89°53’03“W 29.16
FEET TO THE SOUTHWEST CORNER OF THIS TRACT; THEN N00°03’20“W 72.18 FEET TO THE
NORTHWEST CORNER OF THIS TRACT; THEN S89°53’03“E 29.16 FEET TO THE NORTHEAST
CORNER OF THIS TRACT; THEN S00°03’20“E 72.18 FEET TO THE POINT OF BEGINNING AND
CONTAINING 0.05 ACRES MORE OR LESS.
As depicted in Drawing Number 7, shown on the next page.

A-11



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866316.gif]

A-12



--------------------------------------------------------------------------------



 



Extract Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT A CORNER OF THIS TRACT WHICH LIES S88°31’26“W ALONG THE SOUTH
LINE OF SAID SECTION A DISTANCE OF 1017.18 FEET AND N01°28’34“W 2224.00 FEET
FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN S89°04’59’’W 24.00 FEET TO A
POINT ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY PARALLEL TO RAILROAD TRACKS
ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 1559.00 FEET, A CHORD BEARS
S03°03’27“W A DISTANCE OF 204.55 FEET, THE ARC DISTANCE OF 204.70 FEET TO A
POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN
SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE
HAVING A RADIUS OF 487.37 FEET, A CHORD BEARS S16°50’55“W A DISTANCE OF 153.54
FEET, THE ARC DISTANCE OF 154.18 FEET TO A POINT ON THIS TRACT AND BEING A POINT
ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS
ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 986.95 FEET, A CHORD BEARS
S25°46’14“W A DISTANCE OF 84.85 FEET, THE ARC DISTANCE OF 84.88 FEET TO A POINT
ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
187.24 FEET, A CHORD BEARS S28°58’59“W A DISTANCE OF 21.68 FEET, THE ARC
DISTANCE OF 21.69 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO
THE LEFT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF
SAID CURVE HAVING A RADIUS OF 478.06 FEET, A CHORD BEARS S32°52’53“W A DISTANCE
OF 44.90 FEET, THE ARC DISTANCE OF 44.92 FEET TO A POINT ON THIS TRACT AND BEING
A POINT ON A CURVE TO THE LEFT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD
TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 287.83 FEET, A CHORD BEARS
S20°42’10“W A DISTANCE OF 77.17 FEET, THE ARC DISTANCE OF 77.41 FEET TO A POINT
ON THIS TRACT AND BEING A POINT ON A CURVE TO THE LEFT; THEN SOUTHWESTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
1422.00 FEET, A CHORD BEARS S16°13’21“W A DISTANCE OF 77.13 FEET, THE ARC
DISTANCE OF 77.14 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO
THE LEFT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF
SAID CURVE HAVING A RADIUS OF 726.13 FEET, A CHORD BEARS S07°59’58’’W A DISTANCE
OF 87.96 FEET, THE ARC DISTANCE OF 88.02 FEET TO A POINT ON THIS TRACT; THEN
N00°15’58“E 85.26 FEET TO A POINT ON THIS TRACT AND A POINT ON A CURVE TO THE
RIGHT; THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID
CURVE HAVING A RADIUS OF 1417.30 FEET, A CHORD BEARS N16°07’21“E A DISTANCE OF
81.92 FEET, THE ARC DISTANCE OF

A-13



--------------------------------------------------------------------------------



 



81.92 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT;
THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE
HAVING A RADIUS OF 298.83 FEET, A CHORD BEARS N23°43’15“E A DISTANCE OF 110.57
FEET, THE ARC DISTANCE OF 111.21 FEET TO A POINT ON THIS TRACT AND BEING A POINT
ON A CURVE TO THE LEFT; THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS
ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 130.85 FEET, A CHORD BEARS
N32°45’18“E A DISTANCE OF 30.02 FEET, THE ARC DISTANCE OF 30.08 FEET TO A POINT
ON THIS TRACT AND BEING A POINT ON A CURVE TO THE LEFT; THEN NORTHEASTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
1064.97 FEET, A CHORD BEARS N25°48’28“E A DISTANCE OF 89.65 FEET, THE ARC
DISTANCE OF 89.67 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO
THE LEFT; THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF
SAID CURVE HAVING A RADIUS OF 476.26 FEET, A CHORD BEARS N16°51’25“E A DISTANCE
OF 150.20 FEET, THE ARC DISTANCE OF 150.83 FEET TO A POINT ON THIS TRACT AND
BEING A POINT ON A CURVE TO THE LEFT; THEN NORTHEASTERLY PARALLEL TO SAID
RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 1548.20 FEET, A
CHORD BEARS N01°04’11“E A DISTANCE OF 309.75 FEET, THE ARC DISTANCE OF 310.27
FEET TO A POINT ON THIS TRACT; THEN N05°51’48“E PARALLEL TO SAID RAILROAD TRACKS
A DISTANCE OF 184.09 FEET TO A POINT ON THIS TRACT; THEN N84°08’12“E 21.00 FEET
TO A POINT ON THIS TRACT; THEN S05°51’48“E PARALLEL TO SAID RAILROAD TRACKS, A
DISTANCE OF 164.13 FEET TO A POINT ON THIS TRACT; THEN N84°08’12“E 14.29 FEET TO
A POINT ON THIS TRACT AND A POINT ON A CURVE TO THE RIGHT; THEN SOUTHEASTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
1583.07 FEET, A CHORD BEARS S03°03’49“E A DISTANCE OF 130.18 FEET, THE ARC
DISTANCE OF 130.22 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.37 ACRES MORE
OR LESS.
As depicted in Drawing Number 8, shown on the next page.

A-14



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866317.gif]

A-15



--------------------------------------------------------------------------------



 



Bright Stock Rail Rack, Diesel Rail Rack, L70 Rail Rack (1 of 2)
Legal Description
     A TRACT OF LAND SITUATED IN THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, I.B.M., TULSA COUNTY, OKLAHOMA
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT. A POINT ON A CURVE TO THE
RIGHT, WHICH LIES S88°31’26“W ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF
983.65 FEET AND N01°28’34“W 383.08 FEET FROM THE SOUTHEAST CORNER OF SAID
SECTION; THEN NORTHWESTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A CURVE
HAVING A RADIUS OF 598.23 FEET, A CHORD BEARS N50°45’44“W A DISTANCE OF 227.30
FEET, THE ARC DISTANCE OF 228.69 FEET TO A CORNER ON THIS TRACT AND A POINT ON A
CURVE TO THE RIGHT; THEN NORTHWESTERLY ALONG THE ARC OF A CURVE HAVING A RADIUS
OF 363.91 FEET, A CHORD BEARS N34°33’13“W A DISTANCE OF 100.86 FEET, THE ARC
DISTANCE OF 101.18 FEET TO A CORNER ON THIS TRACT AND A POINT ON A CURVE TO THE
RIGHT; THEN NORTHWESTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A CURVE
HAVING A RADIUS OF 655.33 FEET, A CHORD BEARS N24°09’54“W A DISTANCE OF 118.72
FEET, THE ARC DISTANCE OF 118.88 FEET TO A CORNER ON THIS TRACT AND A POINT ON A
CURVE TO THE RIGHT; THEN NORTHWESTERLY ALONG THE ARC OF A CURVE HAVING A RADIUS
OF 1212.40 FEET, A CHORD BEARS N20°53’35“W A DISTANCE OF 79.80 FEET, THE ARC
DISTANCE OF 79.80 FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N78°02’59“E
18.48 FEET TO THE NORTHEAST CORNER OF THIS TRACT AND TO A POINT ON A CURVE TO
THE LEFT; THEN SOUTHEASTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A
CURVE HAVING A RADIUS OF 547.33 FEET, A CHORD BEARS S12°34’20“E A DISTANCE OF
15.77 FEET, THE ARC DISTANCE OF 15.77 FEET TO A CORNER ON THIS TRACT AND A POINT
ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY PARALLEL TO RAILROAD TRACKS ALONG THE
ARC OF A CURVE HAVING A RADIUS OF 597.85 FEET, A CHORD BEARS S16°16’30“E A
DISTANCE OF 61.72 FEET, THE ARC DISTANCE OF 61.75 FEET TO A CORNER ON THIS TRACT
AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY PARALLEL TO RAILROAD
TRACKS ALONG THE ARC OF A CURVE HAVING A RADIUS OF 611.68 FEET, A CHORD BEARS
S24°09’59“E A DISTANCE OF 117.15 FEET, THE ARC DISTANCE OF 117.33 FEET TO A
CORNER ON THIS TRACT AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY
ALONG THE ARC OF A CURVE HAVING A RADIUS OF 353.22 FEET, A CHORD BEARS
S34°33’09“E A DISTANCE OF 98.33 FEET, THE ARC DISTANCE OF 98.65 FEET TO A CORNER
ON THIS TRACT AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY PARALLEL TO
RAILROAD TRACKS ALONG THE ARC OF A CURVE HAVING A RADIUS OF 587.23 FEET, A CHORD
BEARS S50°49’03“E A DISTANCE OF 224.74 FEET, THE ARC DISTANCE OF 226.14 FEET TO
THE SOUTHEAST CORNER OF THIS TRACT; THEN S35°29’00“W 11.09 FEET TO THE POINT OF
BEGINNING AND CONTAINING 0.14 ACRES MORE OR LESS.
As depicted in Drawing Number 9, 10, 11 (09110497_10), shown on the next page.

A-16



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866318.gif]

A-17



--------------------------------------------------------------------------------



 



Bright Stock Rail Rack, Diesel Rail Rack, L70 Rail Rack (2 of 2)
Legal Description
     A TRACT OF LAND SITUATED IN THE SOUTHEAST QUARTER OF SECTION 10, TOWNSHIP
19 NORTH; RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT A POINT ON A CURVE TO THE
RIGHT WHICH LIES S88°31’26“W ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF
1285.28 FEET AND N01°28’34“W 800.28 FEET FROM THE SOUTHEAST CORNER OF SAID
SECTION; THEN NORTHWESTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A CURVE
HAVING A RADIUS OF 1214.33 FEET, A CHORD BEARS N15°28’53“W A DISTANCE OF 148.86
FEET, THE ARC DISTANCE OF 148.96 FEET TO A POINT ON THIS TRACT AND A POINT ON A
CURVE TO THE RIGHT; THEN NORTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG
THE ARC OF A CURVE HAVING A RADIUS OF 1785.21 FEET, A CHORD BEARS N07°32’23“W A
DISTANCE OF 330.39 FEET, THE ARC DISTANCE OF 330.86 FEET TO A POINT ON THIS
TRACT; THEN N00°59’51“W 626.16 FEET TO THE MOST WESTERLY NORTHWEST CORNER OF
THIS TRACT; THEN N89°00’09“E 19.89 FEET TO AN INTERIOR CORNER OF THIS TRACT;
THEN N00°24’17“W 241.44 FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN
S89°44’02“E 97.80 FEET TO THE NORTHEAST CORNER OF THIS TRACT; THEN S00°15’58“W
683.71 FEET TO A CORNER ON THIS TRACT; THEN S01°26’41“E 301.77 FEET TO A CORNER
ON THIS TRACT AND A POINT ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY ALONG THE
ARC OF A CURVE HAVING A RADIUS OF 1058.04 FEET, A CHORD BEARS S02°25’02“W A
DISTANCE OF 146.28 FEET, AN ARC DISTANCE OF 146.40 FEET TO A CORNER ON THIS
TRACT AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY ALONG THE ARC OF A
CURVE HAVING A RADIUS OF 460.82 FEET, A CHORD BEARS S02°40’21“W A DISTANCE OF
146.79 FEET, THE ARC DISTANCE OF 147.42 FEET TO A CORNER ON THIS TRACT AND A
POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY ALONG THE ARC OF A CURVE HAVING
A RADIUS OF 545.40 FEET, A CHORD BEARS S08°47’27“E A DISTANCE OF 56.24 FEET, THE
ARC DISTANCE OF 56.26 FEET TO THE SOUTHEAST CORNER OF THIS TRACT; THEN
S78°02’59“W 22.50 FEET TO THE POINT OF BEGINNING AND CONTAINING 2.89 ACRES MORE
OR LESS.
As depicted in Drawing Number 9, 10, 11 (09110497_11), shown on the next page.

A-18



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866319.gif]

A-19



--------------------------------------------------------------------------------



 



SW MEK Tank 702 Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER
OF SECTION 11, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N01°32’08“W
ALONG THE WEST LINE OF SAID SECTION A DISTANCE OF 2258.99 FEET AND N88°27’52“E
306.37 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION; THEN N00°05’13“W 80.00
FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N89°54’47“E 22.00 FEET TO THE
NORTHEAST CORNER OF THIS TRACT; THEN S00°05’13“E 80.00 FEET TO THE SOUTHEAST
CORNER OF THIS TRACT; THEN S89°54’47“W 22.00 FEET TO THE POINT OF BEGINNING AND
CONTAINING 0.04 ACRES MORE OR LESS.
As depicted in Drawing Number 13, shown on the next page.

A-20



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866320.gif]

A-21



--------------------------------------------------------------------------------



 



EXHIBIT B
REFINERY SITE
Tract A
The Southeast Quarter of the Southwest Quarter (SE/4 SW/4) lying North of the
North line of the A. V. & W. Railway Railroad Right-of-Way and Government Lots
Four (4), Five (5), Six (6) and Seven (7), Section Nine (9), Township Nineteen
(19) North, Range Twelve (12) East of the Indian Base and Meridian, Tulsa
County, State of Oklahoma, according to the United States Government Survey
thereof.
Tract B
The West Half (W/2) of the Southeast Quarter (SE/4) lying North of the
Right-of-Way of the St. Louis and San Francisco Railroad, Section Nine (9),
Township Nineteen (19) North, Range Twelve (12) East of the Indian Base and
Meridian, Tulsa County, State of Oklahoma, according to the United States
Government Survey thereof.
Tract C
The East Half (E/2) of the Southeast Quarter (SE/4) lying North of the
Right-of-Way of the St. Louis and San Francisco Railroad, Section Nine (9),
Township Nineteen (19) North, Range Twelve (12) East of the Indian Base and
Meridian, Tulsa County, State of Oklahoma, according to the United States
Government Survey thereof.
TRACT D INTENTIONALLY OMITTED.
Tract E
Government Lots One (1) and Two (2), Section Ten (10), Township Nineteen
(19) North, Range Twelve (12) East of the Indian Base and Meridian, Tulsa
County, State of Oklahoma, according to the United States Government Survey
thereof.
Tract F
Government Lot Three (3) and the Southeast Quarter of the Northwest Quarter
(SE/4 NW/4) of Section Ten (10), Township Nineteen (19) North, Range Twelve
(12) East of the Indian Base and Meridian, Tulsa County, State of Oklahoma,
according to the United States Government Survey thereof.
Tract G
The North Half (N/2) of the Southwest Quarter (SW/4) of Section Ten (10),
Township Nineteen (19) North, Range Twelve (12) East of the Indian Base and
Meridian, Tulsa County, State of Oklahoma, according to the United States
Government Survey thereof.

B-1



--------------------------------------------------------------------------------



 



Tract H
All that part of the Southwest Quarter of the Southwest Quarter (SW/4 SW/4) of
Section Ten (10), Township Nineteen (19) North, Range Twelve (12) East of the
Indian Base and Meridian, Tulsa County, State of Oklahoma, lying North of the
Northerly line of the St. Louis and San Francisco Railroad Right-of-Way, LESS
the following described tract, to-wit:
BEGINNING at a point of intersection of the West line of said Section 10 with
the North line of the St. Louis and San Francisco Railroad Right-of-Way; thence
in a Easterly direction along the North line of said Railroad Right-of-Way, a
distance of 522.3 feet to a point; thence in a Northerly direction parallel with
the West line of said Section 10, a distance of 427 feet; thence in a Westerly
direction parallel with the South line of said Section 10, a distance of 522
feet to a point on the West line of said Section 10; thence in a Southerly
direction, along the West line of said Section 10, a distance of 407.8 feet to
the Point of Beginning.
Tract I
All of the Southeast Quarter of the Southwest Quarter (SE/4 SW/4) of Section Ten
(10), Township Nineteen (19) North, Range Twelve (12) East of the Indian Base
and Meridian, Tulsa County, State of Oklahoma, according to the United States
Government Survey thereof.
Tract J
The Southwest Quarter (SW/4) of the Northeast Quarter (NE/4) and Government Lot
4 of Section Ten (10), Township Nineteen (19) North, Range Twelve (12) East of
the Indian Base and Meridian, Tulsa County, State of Oklahoma, according to the
United States Government Survey thereof.
Tract K
The North Half (N/2) of the Southeast Quarter (SE/4) and that part of the
Southeast Quarter of the Southeast Quarter (SE/4 SE/4) lying North of the
Arkansas Valley and Western Railroad, right-of-way Section Ten (10), Township
Nineteen (19) North, Range Twelve (12) East of the Indian Base and Meridian,
Tulsa County, State of Oklahoma, according to the United States Government
Survey thereof.
Tract L
The Southwest Quarter of the Southeast Quarter (SW/4 SE/4) of Section Ten (10),
Township Nineteen (19) North, Range Twelve (12) East of the Indian Base and
Meridian, Tulsa County, State of Oklahoma, according to the United States
Government Survey thereof.
Tract M
Two (2) tracts of land in the West Half (W/2) of Section Eleven (11), Township
Nineteen (19) North, Range Twelve (12) East of the Indian Base and Meridian,
Tulsa County, State of Oklahoma, according to the United States Government
Survey thereof, being more particularly described as follows, to-wit:

B-2



--------------------------------------------------------------------------------



 



BEGINNING at a point on the South line of the 17th Street, in the City of Tulsa,
Oklahoma, said point being 1096.79 feet North of the Northerly Right-of-Way line
of the Perry Sub-Main track and 25 feet East of the West line said Section 11;
thence East along the South line of said West 17th Street, a distance of 711.26
feet to the West Right-of-Way line of the St. Louis-San Francisco Railway Co.;
thence Southwesterly on said Right-of-Way line at a bearing of the South
9°54’22” West, a distance of 622.19 feet, to its junction with the Northerly
Right-of-Way line said Perry Sub-Main track; thence South 26°28’54” West a
distance of 0.00 feet; thence continuing Southwesterly along the Northerly
Right-of-Way line said Perry Sub-Main track on a curve to the right having a
radius of 894.88 feet, a distance of 793.28 feet to a point; said point being
372.64 feet North and 25 feet East of the Southwest comer of Section 11; thence
North along the East line of the South Union Avenue in the City of Tulsa,
Oklahoma, bearing North 0°01’00” West a distance of 1096.79 feet to the Point of
Beginning.
AND
BEGINNING at a point at the junction of the North line of West 17th Street in
the City of Tulsa, State of Oklahoma, and the West line of said Section 11, said
point being 1539.39 feet North of the Southwest corner of said Section 11;
thence North along the West line of said Section 11 a distance of 2004.61 feet
to the Meander corner of Section 10 and 11, Township 19 North, Range 12 East;
thence Southeasterly along the U.S. Government Meander Line of the Arkansas
River, at a bearing of South 80°00’00” East a distance of 693.00 feet to a
point; thence South 57°00’00” East a distance of 667.29 feet to the intersection
of said Meander line with the West Right-of-Way line of the St. Louis-San
Francisco Railway Co.; thence Southwesterly along said Railroad Right-of-Way
line on a bearing of South 27°39’12” West a distance of 254.99 feet; thence
continuing along said West Railroad Right-of-Way line on a curve to the left
having a radius of 3038.39 feet a distance of 941.13 feet; thence South 9°54’22”
West along said West Railroad Right-of-Way line a distance of 424.38 feet to a
point of junction with the North line of said West 17th Street; thence Westerly
along the North line of said West 17th Street on a bearing of North 89°11’33”
West a distance of 748.48 feet to the Point of Beginning.

B-3



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Bill of Sale

B-1



--------------------------------------------------------------------------------



 



BILL OF SALE AND ASSIGNMENT

         
STATE OF OKLAHOMA
  §    
 
  §   KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF TULSA
  §    

     THAT Holly Refining & Marketing — Tulsa LLC, a Delaware limited liability
company (“Grantor”), in consideration of the deliveries by the various parties
to the Purchase Agreement (as hereinafter defined) as provided for therein, the
receipt and sufficiency of which are hereby acknowledged, does hereby sell,
convey, transfer, assign and deliver unto HEP Tulsa LLC, a Delaware limited
liability company (“Grantee”), pursuant to that certain Asset Purchase
Agreement, dated as of August 1, 2009 (the “Purchase Agreement”), by and between
the Grantor and the Grantee, all of its right, title and interest in and to
those certain truck and rail loading/unloading equipment located at the Tulsa
Refinery (the “Transferred Assets”), more particularly described in Exhibit A
attached hereto and incorporated herein by reference and situated on the real
property described on Exhibit B attached hereto and incorporated herein by
reference. Capitalized terms used herein but not defined shall have the meanings
assigned to them in the Purchase Agreement.
     This Bill of Sale and Assignment shall be subject to the terms and
conditions set forth in the Purchase Agreement, the Ancillary Documents and the
Omnibus Agreement and nothing contained in this Bill of Sale and Assignment
shall be construed to limit, terminate or expand the representations, warranties
and covenants set forth in the Purchase Agreement, the Ancillary Documents and
the Omnibus Agreement.
     Nothing in this Bill of Sale and Assignment, express or implied, is
intended or shall be construed to confer upon, or to give to, any person, firm,
corporation or other entity other than the Grantor, the Grantee, and their
respective successors and assigns, any right or remedy under or by reason of
this Bill of Sale and Assignment or any term, covenant or condition hereof, and
all the terms, covenants, conditions, promises and agreements contained in this
Bill of Sale and Assignment shall be for the sole and exclusive benefit of the
Grantor, the Grantee and their respective successors and assigns.
     Except to the extent that the laws of the State of Oklahoma mandatorily
apply to transfers of assets located in such state, the terms and conditions of
this Bill of Sale and Assignment shall be governed and construed in accordance
with the laws of the State of Delaware, without reference to its conflict of law
provisions.
[SIGNATURE PAGE FOLLOWS]
Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC
Bill Of Sale And Assignment

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Bill of Sale and
Assignment as of this 1st day of August, 2009.

            HOLLY REFINING & MARKETING — TULSA LLC
      By:           David L. Lamp        President     

Holly Refining & Marketing — Tulsa LLC
HEP Tulsa LLC
Signature Page to Bill Of Sale And Assignment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Transferred Assets
#1. Lube Oil Rail Rack — A covered finished lube oil rail car loading rack
consisting of 10 rail spots, 12 loading arms, two loading lines, a gear oil
line, steam, air and water lines. There are rail tracks located on both the
north and south sides of this loading rack. The rack is used to load multiple
finished lube oil products. The rack is located in Section 11, Township 19
North, Range 12 East, I.B.M., Tulsa County, Oklahoma.
#2. Wax Rail Car Rack — An uncovered wax loading rack consisting of four rail
spots. The rack is served by two tracks. The rack is located in Section 10,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma.
#3. Black Oil Rail Rack — An uncovered black oil rail car loading rack
consisting of four rail loading arms and a total of seven car loading
capabilities. There are two tracks at this rack which serve both the north and
south sides of this rack. This rack is located in Section 10, Township 19 North,
Range 12 East, I.B.M., Tulsa County, Oklahoma.
#4. Lube Oil Truck Rack — A covered four bay lube oil loading rack. There are
eight loading spots and the capability to load two trucks at one time. There are
scales on each bay, however, the scale on bay two and four are not functional at
this time. This rack is located in Section 11, Township 19 North, Range 12 East,
I.B.M., Tulsa County, Oklahoma.
#5. Extract Truck Rack — A covered single bay truck rack for loading finished
extract products. There is a scale at this loading rack. This rack is located in
Section 10, Township 19 North, Range 12 East, I.B.M. Tulsa County, Oklahoma.
[NOTE: There is No #6.]
#7. Wax Truck Rack — A covered single bay truck rack for loading finish waxes.
There is a scale at this loading rack. This rack is located in Section 10,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma.
#8. Extract Rail Rack — An uncovered four spot finished extract loading rack.
This rack is located in Section 10, Township 19 North, Range 12 East, I.B.M.,
Tulsa County, Oklahoma.
#9. Bright Stock Rail Rack — An uncovered bright stock rail car loading rack
consisting of eight rail spots and dual tracks with four loading arms.
#10. Diesel Rail Car Loading Rack — An uncovered diesel rail car loading rack
with the capability of loading seven cars through the four rail loading arms.
This rack has dual tracks.
#11. L-70 Rail Rack — An uncovered rail car loading rack consisting of three
rail spots. This rack has dual tracks.
EXHIBIT A-1

 



--------------------------------------------------------------------------------



 



#12. Soft Wax MEK Truck Rack — An uncovered truck loading rack with a single
spot. There is no scale at this location. This rack is located in Section 11,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma.
EXHIBIT A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Location of Transferred Assets
Lube Oil Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER
OF SECTION 11, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N01°32’08“W
ALONG THE WEST LINE OF SAID SECTION A DISTANCE OF 1893.74 FEET AND N88°27’52“E
261.85 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION; THEN N00°19’08“W 52.91
FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N89°40’52“E 15.00 FEET TO AN
INTERIOR CORNER OF THIS TRACT; THEN N00°19’08“W 6.00 FEET TO A CORNER OF THIS
TRACT; THEN N89°40’52“E 9.0 FEET TO A CORNER OF THIS TRACT; THEN S00°19’08“E
6.00 FEET TO AN INTERIOR CORNER OF THIS TRACT; THEN N89°40’52’’E PARALLEL TO
EXISTING RAIL ROAD TRACKS A DISTANCE OF 339.08 FEET TO A POINT ON A CURVE TO THE
LEFT; THEN NORTHEASTERLY ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 356.35
FEET, A CHORD BEARS N69°07’44’’E A DISTANCE OF 215.13 FEET, THE ARC DISTANCE OF
218.54 TO A CORNER ON THIS TRACT; THEN N44°39’23“E PARALLEL TO SAID RAILROAD
TRACKS A DISTANCE OF 15.49 FEET; THEN S44°34’23’’E 13.00 FEET TO THE MOST
EASTERLY CORNER OF THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 534.24 FEET, A
CHORD BEARS S51°56’12“W A DISTANCE OF 148.75 FEET, THE ARC DISTANCE OF 149.23
FEET TO A CORNER ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 377.33 FEET, A
CHORD BEARS S75°25’55“W A DISTANCE OF 158.55 FEET, THE ARC DISTANCE OF 159.74
FEET TO A CORNER ON THIS TRACT; THEN S89°40’52“W PARALLEL TO SAID RAILROAD
TRACKS A DISTANCE OF 313.24 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.60
ACRES MORE OR LESS.
As depicted in Drawing Number 1, shown on the next page.
EXHIBIT B-1

 



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866321.gif]
EXHIBIT B-2

 



--------------------------------------------------------------------------------



 



Wax Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES S88°31’26“W
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 691.7 FEET AND N01°28’34“W
2010.63 FEET FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN N00°59’54“W 34.00
FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N89°00’06“E PARALLEL TO
EXISTING RAILROAD TRACKS A DISTANCE OF 294.40 FEET TO THE NORTHEAST CORNER OF
THIS TRACT; THEN S00°59’54“E 34.00 FEET TO THE SOUTHEAST CORNER OF THIS TRACT;
THEN S89°00’06“W PARALLEL TO SAID RAILROAD TRACKS AT 137.40 FEET AN EXISTING
BUILDING CORNER, IN ALL 294.40 FEET TO THE POINT OF BEGINNING AND CONTAINING
0.23 ACRES MORE OR LESS.
As depicted in Drawing Number 2, shown on the next page.
EXHIBIT B-3

 



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866322.gif]
EXHIBIT B-4

 



--------------------------------------------------------------------------------



 



Black Oil Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE SOUTHWEST QUARTER OF THE NORTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N88°31’26“E
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 329.04 FEET AND N01°28’34“W
2861.75 FEET FROM THE SOUTH QUARTER CORNER OF SAID SECTION; THEN N01°14’56“W
43.55 FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N88°45’04“E PARALLEL TO
EXISTING RAILROAD TRACKS A DISTANCE OF 284.00 FEET TO THE NORTHEAST CORNER OF
THIS TRACT; THEN S01°14’56“E 43.55 FEET TO THE SOUTHEAST CORNER OF THIS TRACT;
THEN S88°45’04“W PARALLEL TO SAID RAILROAD TRACKS A DISTANCE OF 284.00 FEET TO
THE POINT OF BEGINNING AND CONTAINING 0.28 ACRES MORE OR LESS.
As depicted in Drawing Number 3, shown on the next page.
EXHIBIT B-5

 



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866323.gif]
EXHIBIT B-6

 



--------------------------------------------------------------------------------



 



Lube Oil Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER
OF SECTION 11, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N01°32’08“W
ALONG THE WEST LINE OF SAID SECTION A DISTANCE OF 1603.57 FEET AND N88°27’52“E
23.72 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION; THEN N00°23’48“W 101.00
FEET TO AN INTERIOR CORNER OF THIS TRACT; THEN N89°56’41“W 12.42 FEET A CORNER
OF THIS TRACT; THEN N00°20’56“W 45.02 FEET TO THE NORTHWEST CORNER OF THIS
TRACT; THEN N89°01’35“E 103.22 FEET TO THE NORTHEAST CORNER OF THIS TRACT; THEN
S00°34’14“E 147.43 FEET TO THE SOUTHEAST CORNER OF THIS TRACT; THEN S89°46’45“W
91.28 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.32 ACRES MORE OR LESS.
As shown in Drawing Number 4, shown on the next page.
EXHIBIT B-7

 



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866324.gif]
EXHIBIT B-8

 



--------------------------------------------------------------------------------



 



Extract Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHEAST CORNER OF THIS TRACT WHICH LIES S88°31’26“W
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 952.02 FEET AND N01°28’34“W
2606.48 FEET FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN S89°02’24“W 94.20
FEET TO THE SOUTHWEST CORNER OF THIS TRACT; THEN N00°57’36“W 29.00 FEET TO THE
NORTHWEST CORNER OF THIS TRACT; THEN N89°02’24“E 94.20 FEET TO THE NORTHEAST
CORNER OF THIS TRACT; THEN S00°57’36’’E 29.00 FEET TO THE POINT OF BEGINNING AND
CONTAINING 0.06 ACRES MORE OR LESS.
     As depicted in Drawing Number 5, shown on the next page.
EXHIBIT B-9

 



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866325.gif]

EXHIBIT B-10



--------------------------------------------------------------------------------



 



Wax Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHEAST CORNER OF THIS TRACT WHICH LIES S88°31’26“W
ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF 665.37 FEET AND N01°28’34“W
2090.64 FEET FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN N89°53’03“W 29.16
FEET TO THE SOUTHWEST CORNER OF THIS TRACT; THEN N00°03’20“W 72.18 FEET TO THE
NORTHWEST CORNER OF THIS TRACT; THEN S89°53’03“E 29.16 FEET TO THE NORTHEAST
CORNER OF THIS TRACT; THEN S00°03’20“E 72.18 FEET TO THE POINT OF BEGINNING AND
CONTAINING 0.05 ACRES MORE OR LESS.
As depicted in Drawing Number 7, shown on the next page.

EXHIBIT B-11



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866326.gif]

EXHIBIT B-12



--------------------------------------------------------------------------------



 



Extract Rail Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT A CORNER OF THIS TRACT WHICH LIES S88°31’26“W ALONG THE SOUTH
LINE OF SAID SECTION A DISTANCE OF 1017.18 FEET AND N01°28’34“W 2224.00 FEET
FROM THE SOUTHEAST CORNER OF SAID SECTION; THEN S89°04’59’’W 24.00 FEET TO A
POINT ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY PARALLEL TO RAILROAD TRACKS
ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 1559.00 FEET, A CHORD BEARS
S03°03’27“W A DISTANCE OF 204.55 FEET, THE ARC DISTANCE OF 204.70 FEET TO A
POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN
SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE
HAVING A RADIUS OF 487.37 FEET, A CHORD BEARS S16°50’55“W A DISTANCE OF 153.54
FEET, THE ARC DISTANCE OF 154.18 FEET TO A POINT ON THIS TRACT AND BEING A POINT
ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS
ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 986.95 FEET, A CHORD BEARS
S25°46’14“W A DISTANCE OF 84.85 FEET, THE ARC DISTANCE OF 84.88 FEET TO A POINT
ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
187.24 FEET, A CHORD BEARS S28°58’59“W A DISTANCE OF 21.68 FEET, THE ARC
DISTANCE OF 21.69 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO
THE LEFT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF
SAID CURVE HAVING A RADIUS OF 478.06 FEET, A CHORD BEARS S32°52’53“W A DISTANCE
OF 44.90 FEET, THE ARC DISTANCE OF 44.92 FEET TO A POINT ON THIS TRACT AND BEING
A POINT ON A CURVE TO THE LEFT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD
TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 287.83 FEET, A CHORD BEARS
S20°42’10“W A DISTANCE OF 77.17 FEET, THE ARC DISTANCE OF 77.41 FEET TO A POINT
ON THIS TRACT AND BEING A POINT ON A CURVE TO THE LEFT; THEN SOUTHWESTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
1422.00 FEET, A CHORD BEARS S16°13’21“W A DISTANCE OF 77.13 FEET, THE ARC
DISTANCE OF 77.14 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO
THE LEFT; THEN SOUTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF
SAID CURVE HAVING A RADIUS OF 726.13 FEET, A CHORD BEARS S07°59’58’’W A DISTANCE
OF 87.96 FEET, THE ARC DISTANCE OF 88.02 FEET TO A POINT ON THIS TRACT; THEN
N00°15’58“E 85.26 FEET TO A POINT ON THIS TRACT AND A POINT ON A CURVE TO THE
RIGHT; THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID
CURVE HAVING A RADIUS OF 1417.30 FEET, A CHORD BEARS N16°07’21“E A DISTANCE OF
81.92 FEET, THE ARC DISTANCE OF

EXHIBIT B-13



--------------------------------------------------------------------------------



 



81.92 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO THE RIGHT;
THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE
HAVING A RADIUS OF 298.83 FEET, A CHORD BEARS N23°43’15“E A DISTANCE OF 110.57
FEET, THE ARC DISTANCE OF 111.21 FEET TO A POINT ON THIS TRACT AND BEING A POINT
ON A CURVE TO THE LEFT; THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS
ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 130.85 FEET, A CHORD BEARS
N32°45’18“E A DISTANCE OF 30.02 FEET, THE ARC DISTANCE OF 30.08 FEET TO A POINT
ON THIS TRACT AND BEING A POINT ON A CURVE TO THE LEFT; THEN NORTHEASTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
1064.97 FEET, A CHORD BEARS N25°48’28“E A DISTANCE OF 89.65 FEET, THE ARC
DISTANCE OF 89.67 FEET TO A POINT ON THIS TRACT AND BEING A POINT ON A CURVE TO
THE LEFT; THEN NORTHEASTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF
SAID CURVE HAVING A RADIUS OF 476.26 FEET, A CHORD BEARS N16°51’25“E A DISTANCE
OF 150.20 FEET, THE ARC DISTANCE OF 150.83 FEET TO A POINT ON THIS TRACT AND
BEING A POINT ON A CURVE TO THE LEFT; THEN NORTHEASTERLY PARALLEL TO SAID
RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF 1548.20 FEET, A
CHORD BEARS N01°04’11“E A DISTANCE OF 309.75 FEET, THE ARC DISTANCE OF 310.27
FEET TO A POINT ON THIS TRACT; THEN N05°51’48“E PARALLEL TO SAID RAILROAD TRACKS
A DISTANCE OF 184.09 FEET TO A POINT ON THIS TRACT; THEN N84°08’12“E 21.00 FEET
TO A POINT ON THIS TRACT; THEN S05°51’48“E PARALLEL TO SAID RAILROAD TRACKS, A
DISTANCE OF 164.13 FEET TO A POINT ON THIS TRACT; THEN N84°08’12“E 14.29 FEET TO
A POINT ON THIS TRACT AND A POINT ON A CURVE TO THE RIGHT; THEN SOUTHEASTERLY
PARALLEL TO SAID RAILROAD TRACKS ALONG THE ARC OF SAID CURVE HAVING A RADIUS OF
1583.07 FEET, A CHORD BEARS S03°03’49“E A DISTANCE OF 130.18 FEET, THE ARC
DISTANCE OF 130.22 FEET TO THE POINT OF BEGINNING AND CONTAINING 0.37 ACRES MORE
OR LESS.
As depicted in Drawing Number 8, shown on the next page.

EXHIBIT B-14



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866327.gif]

EXHIBIT B-15



--------------------------------------------------------------------------------



 



Bright Stock Rail Rack, Diesel Rail Rack, L70 Rail Rack (1 of 2)
Legal Description
     A TRACT OF LAND SITUATED IN THE SOUTHEAST QUARTER OF THE SOUTHEAST QUARTER
OF SECTION 10, TOWNSHIP 19 NORTH, RANGE 12 EAST, I.B.M., TULSA COUNTY, OKLAHOMA
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT. A POINT ON A CURVE TO THE
RIGHT, WHICH LIES S88°31’26“W ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF
983.65 FEET AND N01°28’34“W 383.08 FEET FROM THE SOUTHEAST CORNER OF SAID
SECTION; THEN NORTHWESTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A CURVE
HAVING A RADIUS OF 598.23 FEET, A CHORD BEARS N50°45’44“W A DISTANCE OF 227.30
FEET, THE ARC DISTANCE OF 228.69 FEET TO A CORNER ON THIS TRACT AND A POINT ON A
CURVE TO THE RIGHT; THEN NORTHWESTERLY ALONG THE ARC OF A CURVE HAVING A RADIUS
OF 363.91 FEET, A CHORD BEARS N34°33’13“W A DISTANCE OF 100.86 FEET, THE ARC
DISTANCE OF 101.18 FEET TO A CORNER ON THIS TRACT AND A POINT ON A CURVE TO THE
RIGHT; THEN NORTHWESTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A CURVE
HAVING A RADIUS OF 655.33 FEET, A CHORD BEARS N24°09’54“W A DISTANCE OF 118.72
FEET, THE ARC DISTANCE OF 118.88 FEET TO A CORNER ON THIS TRACT AND A POINT ON A
CURVE TO THE RIGHT; THEN NORTHWESTERLY ALONG THE ARC OF A CURVE HAVING A RADIUS
OF 1212.40 FEET, A CHORD BEARS N20°53’35“W A DISTANCE OF 79.80 FEET, THE ARC
DISTANCE OF 79.80 FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N78°02’59“E
18.48 FEET TO THE NORTHEAST CORNER OF THIS TRACT AND TO A POINT ON A CURVE TO
THE LEFT; THEN SOUTHEASTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A
CURVE HAVING A RADIUS OF 547.33 FEET, A CHORD BEARS S12°34’20“E A DISTANCE OF
15.77 FEET, THE ARC DISTANCE OF 15.77 FEET TO A CORNER ON THIS TRACT AND A POINT
ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY PARALLEL TO RAILROAD TRACKS ALONG THE
ARC OF A CURVE HAVING A RADIUS OF 597.85 FEET, A CHORD BEARS S16°16’30“E A
DISTANCE OF 61.72 FEET, THE ARC DISTANCE OF 61.75 FEET TO A CORNER ON THIS TRACT
AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY PARALLEL TO RAILROAD
TRACKS ALONG THE ARC OF A CURVE HAVING A RADIUS OF 611.68 FEET, A CHORD BEARS
S24°09’59“E A DISTANCE OF 117.15 FEET, THE ARC DISTANCE OF 117.33 FEET TO A
CORNER ON THIS TRACT AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY
ALONG THE ARC OF A CURVE HAVING A RADIUS OF 353.22 FEET, A CHORD BEARS
S34°33’09“E A DISTANCE OF 98.33 FEET, THE ARC DISTANCE OF 98.65 FEET TO A CORNER
ON THIS TRACT AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY PARALLEL TO
RAILROAD TRACKS ALONG THE ARC OF A CURVE HAVING A RADIUS OF 587.23 FEET, A CHORD
BEARS S50°49’03“E A DISTANCE OF 224.74 FEET, THE ARC DISTANCE OF 226.14 FEET TO
THE SOUTHEAST CORNER OF THIS TRACT; THEN S35°29’00“W 11.09 FEET TO THE POINT OF
BEGINNING AND CONTAINING 0.14 ACRES MORE OR LESS.
As depicted in Drawing Number 9, 10, 11 (09110497_10), shown on the next page.

EXHIBIT B-16



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866328.gif]

EXHIBIT B-17



--------------------------------------------------------------------------------



 



Bright Stock Rail Rack, Diesel Rail Rack, L70 Rail Rack (2 of 2)
Legal Description
     A TRACT OF LAND SITUATED IN THE SOUTHEAST QUARTER OF SECTION 10, TOWNSHIP
19 NORTH; RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND BEING MORE PARTICULARLY
DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT A POINT ON A CURVE TO THE
RIGHT WHICH LIES S88°31’26“W ALONG THE SOUTH LINE OF SAID SECTION A DISTANCE OF
1285.28 FEET AND N01°28’34“W 800.28 FEET FROM THE SOUTHEAST CORNER OF SAID
SECTION; THEN NORTHWESTERLY PARALLEL TO RAILROAD TRACKS ALONG THE ARC OF A CURVE
HAVING A RADIUS OF 1214.33 FEET, A CHORD BEARS N15°28’53“W A DISTANCE OF 148.86
FEET, THE ARC DISTANCE OF 148.96 FEET TO A POINT ON THIS TRACT AND A POINT ON A
CURVE TO THE RIGHT; THEN NORTHWESTERLY PARALLEL TO SAID RAILROAD TRACKS ALONG
THE ARC OF A CURVE HAVING A RADIUS OF 1785.21 FEET, A CHORD BEARS N07°32’23“W A
DISTANCE OF 330.39 FEET, THE ARC DISTANCE OF 330.86 FEET TO A POINT ON THIS
TRACT; THEN N00°59’51“W 626.16 FEET TO THE MOST WESTERLY NORTHWEST CORNER OF
THIS TRACT; THEN N89°00’09“E 19.89 FEET TO AN INTERIOR CORNER OF THIS TRACT;
THEN N00°24’17“W 241.44 FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN
S89°44’02“E 97.80 FEET TO THE NORTHEAST CORNER OF THIS TRACT; THEN S00°15’58“W
683.71 FEET TO A CORNER ON THIS TRACT; THEN S01°26’41“E 301.77 FEET TO A CORNER
ON THIS TRACT AND A POINT ON A CURVE TO THE RIGHT; THEN SOUTHWESTERLY ALONG THE
ARC OF A CURVE HAVING A RADIUS OF 1058.04 FEET, A CHORD BEARS S02°25’02“W A
DISTANCE OF 146.28 FEET, AN ARC DISTANCE OF 146.40 FEET TO A CORNER ON THIS
TRACT AND A POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY ALONG THE ARC OF A
CURVE HAVING A RADIUS OF 460.82 FEET, A CHORD BEARS S02°40’21“W A DISTANCE OF
146.79 FEET, THE ARC DISTANCE OF 147.42 FEET TO A CORNER ON THIS TRACT AND A
POINT ON A CURVE TO THE LEFT; THEN SOUTHEASTERLY ALONG THE ARC OF A CURVE HAVING
A RADIUS OF 545.40 FEET, A CHORD BEARS S08°47’27“E A DISTANCE OF 56.24 FEET, THE
ARC DISTANCE OF 56.26 FEET TO THE SOUTHEAST CORNER OF THIS TRACT; THEN
S78°02’59“W 22.50 FEET TO THE POINT OF BEGINNING AND CONTAINING 2.89 ACRES MORE
OR LESS.
As depicted in Drawing Number 9, 10, 11 (09110497_11), shown on the next page.

EXHIBIT B-18



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866329.gif]

EXHIBIT B-19



--------------------------------------------------------------------------------



 



SW MEK Tank 702 Truck Rack
Legal Description
     A TRACT OF LAND SITUATED IN THE NORTHWEST QUARTER OF THE SOUTHWEST QUARTER
OF SECTION 11, TOWNSHIP 19 NORTH, RANGE 12 EAST, IBM, TULSA COUNTY, OKLAHOMA AND
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:
     BEGINNING AT THE SOUTHWEST CORNER OF THIS TRACT WHICH LIES N01°32’08“W
ALONG THE WEST LINE OF SAID SECTION A DISTANCE OF 2258.99 FEET AND N88°27’52“E
306.37 FEET FROM THE SOUTHWEST CORNER OF SAID SECTION; THEN N00°05’13“W 80.00
FEET TO THE NORTHWEST CORNER OF THIS TRACT; THEN N89°54’47“E 22.00 FEET TO THE
NORTHEAST CORNER OF THIS TRACT; THEN S00°05’13“E 80.00 FEET TO THE SOUTHEAST
CORNER OF THIS TRACT; THEN S89°54’47“W 22.00 FEET TO THE POINT OF BEGINNING AND
CONTAINING 0.04 ACRES MORE OR LESS.
As depicted in Drawing Number 13, shown on the next page.

EXHIBIT B-20



--------------------------------------------------------------------------------



 



Depiction
(GRAPHIC) [d68663d6866330.gif]

EXHIBIT B-21



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Tulsa Equipment and Throughput Agreement
(Incorporated by reference to Exhibit 10.3 of Holly Energy Partners, L.P.’s
Current Report on
Form 8-K filed with the Securities and Exchange Commission on August 6, 2009.)

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Restated Omnibus Agreement
(Incorporated by reference to Exhibit 10.2 of Holly Energy Partners, L.P.’s
Current Report on
Form 8-K filed with the Securities and Exchange Commission on August 6, 2009.)

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Purchase Option Agreement
(Incorporated by reference to Exhibit 10.4 of Holly Energy Partners, L.P.’s
Current Report on
Form 8-K filed with the Securities and Exchange Commission on August 6, 2009.)

E-1



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Transferred Assets
The following descriptions are of the above ground loading equipment located at
the Tulsa Refinery that are being transferred to the Buyer. The drawings
attached to this Schedule 1.1 show the detail of the rail track footage to be
purchased by the Buyer. All other above ground piping and improvements located
on these drawings will be purchased by the Buyer.
#1. Lube Oil Rail Rack — A covered finished lube oil rail car loading rack
consisting of 10 rail spots, 12 loading arms, two loading lines, a gear oil
line, steam, air and water lines. There are rail tracks located on both the
north and south sides of this loading rack. The rack is used to load multiple
finished lube oil products. The rack is located in Section 11, Township 19
North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing Number 1 for
more detail.
#2. Wax Rail Car Rack — An uncovered wax loading rack consisting of four rail
spots. The rack is served by two tracks. The rack is located in Section 10,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing
Number 2 for more detail.
#3. Black Oil Rail Rack — An uncovered black oil rail car loading rack
consisting of four rail loading arms and a total of seven car loading
capabilities. There are two tracks at this rack which serve both the north and
south sides of this rack. This rack is located in Section 10, Township 19 North,
Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing Number 3 for more
detail.
#4. Lube Oil Truck Rack — A covered four bay lube oil loading rack. There are
eight loading spots and the capability to load two trucks at one time. There are
scales on each bay, however, the scale on bay two and four are not functional at
this time. This rack is located in Section 11, Township 19 North, Range 12 East,
I.B.M., Tulsa County, Oklahoma. See Drawing Number 4 for more detail.
#5. Extract Truck Rack — A covered single bay truck rack for loading finished
extract products. There is a scale at this loading rack. This rack is located in
Section 10, Township 19 North, Range 12 East, I.B.M. Tulsa County, Oklahoma. See
Drawing Number 5 for more detail.
#6. [Intentionally omitted]
#7. Wax Truck Rack — A covered single bay truck rack for loading finish waxes.
There is a scale at this loading rack. This rack is located in Section 10,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing
Number 7 for more detail.
#8. Extract Rail Rack — An uncovered four spot finished extract loading rack.
This rack is located in Section 10, Township 19 North, Range 12 East, I.B.M.,
Tulsa County, Oklahoma. See Drawing Number 8 for more detail.

Schedule 1.1 - 1



--------------------------------------------------------------------------------



 



#9. Bright Stock Rail Rack — An uncovered bright stock rail car loading rack
consisting of eight rail spots and dual tracks with four loading arms.
#10. Diesel Rail Car Loading Rack — An uncovered diesel rail car loading rack
with the capability of loading seven cars through the four rail loading arms.
This rack has dual tracks.
#11. L-70 Rail Rack — An uncovered rail car loading rack consisting of three
rail spots. This rack has dual tracks.
Racks 9, 10, and 11 are contiguous racks served by dual tracks located in
Section 10, Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma.
See Drawings Numbered 9, 10 and 11 for more detail.
#12. [Intentionally omitted]
#13. Soft Wax MEK Truck Rack — An uncovered truck loading rack with a single
spot. There is no scale at this location. This rack is located in Section 11,
Township 19 North, Range 12 East, I.B.M., Tulsa County, Oklahoma. See Drawing
Number 13 for more detail.
The Parties agree that the Transferred Assets do not include the following
loading racks located at the Tulsa Refinery (which loading racks are owned by
Seller or its affiliates):

  •   The Gasoline/Diesel Fuel/Jet Fuel truck loading rack     •   The Asphalt
Resid rail car loading rack and the Asphalt Resid truck loading dock

Schedule 1.1 - 2



--------------------------------------------------------------------------------



 



Drawing Number 1
(GRAPHIC) [d68663d6866301.gif]

Schedule 1.1 - 3



--------------------------------------------------------------------------------



 



Drawing Number 2
(GRAPHIC) [d68663d6866302.gif]

Schedule 1.1 - 4



--------------------------------------------------------------------------------



 



Drawing Number 3
(GRAPHIC) [d68663d6866303.gif]

Schedule 1.1 - 5



--------------------------------------------------------------------------------



 



Drawing Number 4
(GRAPHIC) [d68663d6866304.gif]

Schedule 1.1 - 6



--------------------------------------------------------------------------------



 



Drawing Number 5
(GRAPHIC) [d68663d6866305.gif]

Schedule 1.1 - 7



--------------------------------------------------------------------------------



 



Drawing Number 7
(GRAPHIC) [d68663d6866306.gif]

Schedule 1.1 - 8



--------------------------------------------------------------------------------



 



Drawing Number 8
(GRAPHIC) [d68663d6866307.gif]

Schedule 1.1 - 9



--------------------------------------------------------------------------------



 



Drawing Number 9, 10 and 11
(GRAPHIC) [d68663d6866308.gif]

Schedule 1.1 - 10



--------------------------------------------------------------------------------



 



Drawing Number 9, 10 and 11 (continued)
(GRAPHIC) [d68663d6866309.gif]

Schedule 1.1 - 11



--------------------------------------------------------------------------------



 



Drawing Number 13
(GRAPHIC) [d68663d6866310.gif]

Schedule 1.1 - 12